EXHIBIT 21 Subsidiaries of the Registrant Listing the Jurisdiction of Organization SUBSIDIARY JURISDICTION Universal Media Corporation Wyoming Mamaki of Hawaii, Inc. Nevada Greenway Innovative Energy, Inc. Nevada Logistix Technology Systems, Inc. Texas Omitted from the table are those subsidiaries which are not significant subsidiaries (as defined in rule 1-02(w) of Regulation S-X of the Securities Exchange Act of 1934, as amended) and in the aggregate would not constitute a significant subsidiary.
